Citation Nr: 1402312	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-18 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include whether new and material evidence has been received to reopen a previously denied claim.  

2.  Entitlement to service connection for tinnitus, to include whether new and material evidence has been received to reopen a previously denied claim.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend, J.O.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to March 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in August 2010.  A transcript of the hearing has been associated with the claims file.  

The reopened claims of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

New and material evidence has been submitted as to the claims of service connection for bilateral hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  The claim of service connection for bilateral hearing loss is reopened. 38 U.S.C.A. §§  5108, 7104, 7105 (West 2002); 38 C.F.R. §§  3.156, 20.302, 20.1103 (2013).

2.  The claim of service connection for tinnitus is reopened. 38 U.S.C.A. §§  5108, 7104, 7105 (West 2002); 38 C.F.R. §§  3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his claims of service connection for hearing loss and tinnitus should be reopened for further consideration on the merits.

The Board does not have jurisdiction to address the merits of the underlying claims without first determining that new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Elkins v. West, 12 Vet. App. 209, 218-19 (1999); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran filed his original claim in March 1998.  This claim denied by the RO in a May 1998 rating decision.  The Veteran submitted a request for a copy of his service records in August 1998, but neither this nor any other correspondence submitted within one year of the May 1998 determination may be considered a notice of disagreement (NOD), even upon a liberal reading.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302; see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Additionally, no additional evidence was received within one year of the May 1998 rating decision.  Thus, the Veteran's original claim, as decided in the May 1998 rating decision, became final as to all evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1100, 20.1103; see also 38 C.F.R. § 3.156(c).  

After the May 1998 rating decision, the Veteran's sister wrote a letter in August 2008 indicating that the Veteran had trouble hearing after service, but had no trouble hearing prior to service.  Further, the Veteran testified at his August 2010 Board hearing that a private doctor had favorably related his hearing loss and tinnitus condition to his noise exposure during service.  These items are new and material evidence pursuant to 38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 124 (2010).  Therefore, the claim is reopened.  

This disposition is fully favorable to the Veteran.  Therefore, all notification and development action necessary to render a fair decision on the matter has been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.   

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.   


REMAND

The Board determines that this case must be remanded for additional development.  38 C.F.R. § 19.9.

A.  Missing Records

The Veteran testified at his Board hearing that he was evaluated by a private doctor after service, which led him to seek treatment at VA.  Because the private records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

Likewise, all VA treatment records should be obtained.  

B.  VA Examination

A VA opinion is necessary in this case.  Of note, audiological evaluations of record in March 2008 and August 2010 confirm the presence of bilateral hearing loss for VA disability purposes as defined in 38 C.F.R. § 3.385 (2013), and a March 1998 VA examination confirms a diagnosis of tinnitus.  Further, the Veteran contends that he has had hearing loss and tinnitus symptoms since exposure to loud noise during service while working on tanks and jeeps, plus as a small firearms instructor.  See Board Hr'g Tr. 3-4.  He explains that he would have problems hearing especially after firing the gun on tanks.  See Board Hr'g Tr. 4.  The Veteran's sister also explained in an August 2008 letter that the Veteran had excellent hearing prior to service, but had impaired hearing when discharged from service in 1964.  Finally, the Veteran testified at his Board hearing that a private doctor favorably related his hearing impairment to noise exposure.  See Hr'g Tr. 7, 16.

In light of this record, a VA opinion is necessary to address the complex medical question regarding whether the Veteran's current bilateral hearing loss and tinnitus are due to noise exposure during service. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.

2.  If the Veteran responds to the letter sent pursuant to paragraph 1, undertake reasonable efforts to obtain all relevant pertinent records identified by the Veteran, if not already associated with the claims file.  

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records with the claims file on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the preliminary development specified in paragraph 1-3 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claims, including, but not limited to, notice that VA will decide the claims based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is nonetheless allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, obtain a VA medical opinion regarding the etiology of the Veteran's diagnosed bilateral hearing loss and tinnitus.    

The clinician is asked to review the entire record, including the credible statements from the Veteran and his sister.  Based on this review, the examiner is asked to address whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed bilateral hearing loss and tinnitus (a) had onset during service; (b) became manifest within a one-year period following discharge from service; and (3) are otherwise causally related to any event or circumstance of the Veteran's active service.  The clinician should address both bilateral hearing loss and tinnitus.  

In answering these questions, the clinician is asked to accept as true that the Veteran had exposure to loud noise during service without hearing protection, and that he continued to have problems hearing after service.  

In answering all questions, the clinician must discuss the reasoning underpinning the conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the opinion, and (2) explain how those facts and information justify the opinion.  

6.  After completing all actions set forth in paragraphs 1-5, plus any follow-up notification and/or development needed as a consequence of the development completed in paragraphs 1-5 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


